                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Garland E. Burrell Jr.             RE: Briant Benson
United States District Judge                     Docket Number: 0972 2:11CR00168-001
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Briant Benson is requesting permission to travel to Central America and various Asian and
European countries on various dates for which he will provide an itinerary, during the months of
December, 2018 and January, February, and March, 2019.         Mr. Benson is current with all
supervision obligations and all financial obligations have been paid. The probation officer
recommends approval be granted.


Conviction and Sentencing Date: On December 2, 2016, Briant Benson was sentenced for
the offense of 26 USC 7201 – Tax Evasion (Class D Felony).


Sentence Imposed: 366 days custody Bureau of Prisons; 2 year Term of Supervised Release;
$249,000 restitution; $15,000 fine; and $100 special assessment.


Dates and Mode of Travel: He would be traveling via airlines on various dates from December
2018 – March 2019. He will be required to provide an itinerary.


Purpose: Business as the Technical Engineering Consultant for companies he owns, Bentec
Medical and De Nova Technology.




                                               1
                                                                                                  REV. 03/2017
                                                                   TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Briant Benson
         Docket Number: 0972 2:11CR00168-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                     Respectfully submitted,




                                  MATTHEW M. FAUBERT
                              Sr. United States Probation Officer

Dated:     December 18, 2018
           Roseville, California




REVIEWED BY:
                            MICHAEL K. McFARLAND
                            Supervising United States Probation Officer



                                   ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

         Dated: December 19, 2018




                                               2
                                                                                              REV. 03/2017
                                                               TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
